application of the law to those facts de novo. Lader v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                              Appellant argues that trial counsel was ineffective for failing
                 to communicate with him between the trial and sentencing and for failing
                 to present any mitigating evidence at sentencing. Appellant contends that
                 counsel should have called witnesses, such as his mother, fiancé, sister,
                 and daughter, to testify as to his character. Appellant also contends that
                 counsel should have argued for placement in a drug program as an
                 alternative to a sentence of imprisonment as a habitual criminal and that
                 counsel should have presented the psychological evaluation of appellant
                 that showed that he was diagnosed with schizoaffective disorder and had
                 not received treatment. Appellant fails to demonstrate that he was
                 prejudiced. Given appellant's significant criminal history, appellant fails
                 to demonstrate any reasonable probability of a different result at
                 sentencing had counsel presented testimony of his character or the
                 psychological evaluation. Notably, counsel informed the trial court of
                 appellant's mental health issues and drug addiction and asked that
                 appellant be placed in a drug or mental health program, but the trial court
                 instead adjudicated appellant as a habitual criminal and sentenced him to
                 life in prison with the possibility of parole after ten years.
                              Appellant also contends that the district court erred in
                 denying his ineffective-assistance claim because the district court applied
                 an incorrect legal standard when it stated appellant could not show
                 prejudice because appellant's drug problems and mental health issues did
                 not overcome his criminal history with regard to habitual criminal
                 adjudication. We disagree with appellant's interpretation of the district
                 court's statements. The record does not support appellant's argument that

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                 the district court misunderstood its discretion to dismiss a habitual
                 criminal count. Thus, we conclude that appellant fails to demonstrate
                 that the district court erred in denying his claim of ineffective assistance
                 of counsel. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                  AdesAtiv          J.
                                                     Pickering


                                                                                    J.
                                                         01..t.h
                                                     Par irre ltr


                                                           )(17                     J.
                                                     Saitta


                 cc:   Hon. Elliott Sattler, District Judge
                       Edward T. Reed
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e